    Case: 1:19-cv-00683 Document #: 32 Filed: 10/06/20 Page 1 of 3 PageID #:166




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
 IAN MACLEOD                       )
                                   )
                       Plaintiffs, )
                                   ) Case No.: 19-CV-683
       v.                          )
                                   ) Judge Charles R. Norgle, Sr.
 MIDAMERICAN ENERGY SERVICES, )
 LLC and BERKSHIRE HATHAWAY        ) Magistrate Judge: Sunil R. Harjani
 ENERGY COMPANY                    )
                                   )
                       Defendants. )

              DEFENDANT MIDAMERICAN ENGERGY SERVICES LLC.’S
                           MOTION TO COMPEL


       Defendant MidAmerican Energy Services LLC (hereinafter “MidAmerican”), through

their attorneys Segal McCambridge Singer & Mahoney Ltd., move to compel Plaintiff’s

Supplemental Answers to MidAmerican’s Answers to Interrogatories; Supplemental Responses to

MidAmerican’s Requests for Production; Supplemental Rule 26(a) Disclosures; and a List of

Treaters, and in support state:

       1. On July 16, 2019 Plaintiff served his Rule 26(a) initial disclosures (attached
          hereto as Exhibit A).

       2. On October 8, 2019 Plaintiff served his Supplemental Answers to
          MidAmerican’s Interrogatories and Responses to MidAmerican’s Requests for
          Production (attached hereto as Exhibit B).

       3. MidAmerican’s Interrogatory 24 asked Plaintiff to describe his efforts to find
          employment after his termination. See, Exhibit B, 8. MidAmerican’s Request
          for Production 13 called for Plaintiff to produce any and all documents related
          to Plaintiff’s job search after his termination. See, Exhibit B, 10. In response
          Plaintiff did not provide any documents or information but rather indicated that
          he would supplement. See, Exhibit B, 8, 10.

       4. The computation of damages in Plaintiff’s initial disclosures did not include
          any reference to psychological or psychiatric treatment. See, Exhibit A.
    Case: 1:19-cv-00683 Document #: 32 Filed: 10/06/20 Page 2 of 3 PageID #:167




       5. MidAmerican’s Interrogatory 25 asks Plaintiff to describe his damages. See,
          Exhibit B, 8. MidAmerican’s Request for Production 2 called for the production
          of any documents related to Plaintiff’s claims for compensatory damages. Id.
          Plaintiff responded to the interrogatory solely by referencing his initial
          disclosures and again reserving his right to supplement and responded to the
          request for production by referring his entire production. Id. No document in
          the production references psychological or psychiatric treatment.

       6. On July 16th Plaintiff sat for his discovery deposition. In his testimony, for the
          first time he referenced over 200 job applications that he filed through Indeed
          and psychological and psychiatric treatment he allegedly received after his
          termination. See, Ian Macleod’s Deposition, 10-13; 100:14-17 (attached hereto
          as Exhibit C).

       7. This information was known to the Plaintiff at the time his complaint was filed.
          Nonetheless, nearly than a year after those supplemental disclosures and
          discovery responses Plaintiff has failed to supplement any of these responses.

       8. On August 14, 2020 counsel for MidAmerican sent Plaintiff’s counsel a letter
          requesting that Plaintiff supplement his responses and provide a list of treaters,
          in light of the deposition testimony. See, August 14th Letter to Plaintiff’s
          Counsel (attached hereto as Exhibit D).

       9. As of the time of this filing, Plaintiff’s counsel has not responded to the letter;
          supplemented his 26(a) Disclosures, Interrogatories, or Requests for
          Production; and has not provided a list of treaters or HIPPA authorizations.


       WHEREFORE, MidAmerican Energy Services, LLC respectfully requests that this Court

grant its Motion to Compel and order Plaintiff (1) Supplement his Responses to MidAmerican’s

First Set of Interrogatories Directed to Plaintiff, including but not limited to, Interrogatories 24

and 25; (2) Supplement his Responses to MidAmerican’s First Set of Production Requests

Directed to Plaintiff, including but not limited to, RFP 2 and 12; (3) Supplement his Rule 26(a)

Disclosures, including but not limited to, the Damages Calculations; (3) and provide a list of

treaters with sufficient detail for MidAmerican to subpoena their records and corresponding

HIPPA Authorizations for those treaters, within seven (7) days, and for any and all other just relief.




                                                  2
Case: 1:19-cv-00683 Document #: 32 Filed: 10/06/20 Page 3 of 3 PageID #:168




                           Respectfully submitted,

                           SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD.

                           By:    /s/Benjamin J. Nellans
                                  Joseph Kish # 6197916
                                  Benjamin J. Nellans #6321205
                                  Segal McCambridge Singer & Mahoney, Ltd.
                                  233 South Wacker Drive, Suite 5500
                                  Chicago, Illinois 60606
                                  (312) 645-7800
                                  (312) 645-7711(facsimile)
                                  jkish@smsm.com
                                  bnellans@smsm.com
                                  ATTORNEYS FOR DEFENDANT
                                  MIDAMERICAN ENERGY SREVICES, LLC




                                     3
